EXHIBIT 10.1
 
 
THE BRINK’S COMPANY
 
PLAN FOR DEFERRAL OF DIRECTORS’ FEES
(Amended and Restated as of May 2, 2014)
 
1.         Election to Participate.
 
(a)  Any director of The Brink’s Company (the “Company”) who is entitled to
receive fees for services (including, without limitation, Deferred Stock Unit
Awards or other equity awards (“Equity Awards”) granted under the Company
Non-Employee Directors’ Equity Plan or any successor plan thereto (each, a
“Company Equity Plan”) or cash dividend equivalent payments under Equity Awards
granted under a Company Equity Plan) as hereinafter provided may become a
participant (“Participant”) in this Plan for Deferral of Directors’ Fees (the
“Plan”) by giving to the Company a written election in accordance with this
paragraph 1.  Except as set forth in paragraph 1(c) and subject to paragraph 7,
participation in the Plan shall be effective and irrevocable as of the last day
of the calendar year in which the election is made, and the Company shall
thereupon establish for such Participant a deferred compensation account or
accounts, as applicable (each an “Account”), to which amounts shall be credited
as hereinafter provided.  Effective January 1, 2005, the Company shall maintain
a Pre-2005 Cash Account and a Post-2004 Cash Account for each Participant.  A
Participant’s Pre-2005 Cash Account shall document any cash amounts deferred
under the Plan by the Participant and any other cash amounts credited hereunder
which were earned and vested prior to January 1, 2005.  A Participant’s
Post-2004 Cash Account shall document any cash amounts deferred under the Plan
by the Participant and any other cash amounts credited hereunder on and after
January 1, 2005 (including any cash dividend equivalent payments under Equity
Awards deferred in accordance with the Plan), plus any cash amounts deferred or
credited prior to January 1, 2005, which were not earned or vested as of
December 31, 2004.  Effective May 2, 2014, the Company shall maintain an Equity
Account for each Participant.  A Participant’s Equity Account shall document any
Equity Awards (but not cash dividend equivalent payments thereon, which shall be
documented in the Participant’s Post-2004 Cash Account) deferred under the Plan
by the Participant.
 
(b)  Each election made by a Participant in any calendar year shall, at the
Participant’s election, state the following amounts, if any, that shall, in each
applicable case, be deferred and credited to such Participant’s Account(s) on
the respective dates on which such amounts would otherwise become payable or, in
the case of Equity Awards, settled, absent such deferral election:
 
(i)  the amount, expressed as a percentage (in whole numbers only) from 10% to
100%, of the annual retainer fee for serving as a member of the Board of
Directors of the Company (the “Board”) for the following calendar year, and/or
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  the amount, expressed as a percentage (in whole numbers only) from 10% to
100%, of attendance fees for attending meetings of the Board or any committee of
the Board for the following calendar year, and/or
 
(iii)  the amount, expressed as a percentage (in whole numbers only) from 10% to
100%, of fees for performing other services for the Company at the request of
the Chairman of the Board for the following calendar year, and/or
 
(iv)  the entire amount of Equity Awards, granted to such Participant in the
following calendar year, and/or
 
(v)  the entire amount of cash payments payable to such Participant at any time
as dividend equivalent payments in respect of Equity Awards which are granted to
such Participant in the following calendar year.
 
(c)  Notwithstanding the foregoing, in the event that a Participant first
becomes eligible to participate in the Plan after January 1 of a calendar year,
any election pursuant to this paragraph 1 made by such Participant may be made
within 30 days of such Participant becoming eligible to participate in the Plan
(and shall become irrevocable on such 30th day), and as otherwise required to
comply with Treasury Regulation Sections 1.409A-2(a)(7)(i) and
1.409A-2(a)(7)(ii).
 
(d)  Each election made by a Participant shall also contain a payment election
providing for the manner in which the amounts deferred pursuant to such election
(and any amounts credited or debited thereto) shall be paid from such Account(s)
in accordance with paragraph 3 below.  In the case of cash deferrals only
(including, if applicable, cash amounts credited in accordance with paragraph
2(c) below), each such election may also contain an investment election
providing for the manner in which such amounts shall be notionally invested in
accordance with paragraph 2(a) below.
 
2.         Investment Elections; Crediting/Debiting of Account Balances.
 
(a)
(i)  Each Participant, in connection with amounts credited to his or her
Post-2004 Cash Account and Pre-2005 Cash Account in accordance with paragraph 1
above, may, in a manner compliant with Treasury Regulation Section 1.409A-1(o)
and, with respect to the Participant’s Pre-2005 Cash Account, provided that such
investment options qualify as “predetermined actual investments” within the
meaning of Treasury Regulation Section 31.3121(v)(2)–1(d)(2), elect one or more
investment options selected by the Company, in its sole discretion, for the
purpose of crediting or debiting additional amounts to his or her Post-2004 Cash
Account and Pre-2005 Cash Account (each such investment option, an “Eligible
Investment Option”) and the portion of such deferred amounts to be allocated to
each such Eligible Investment Option as specified by the Participant in the
applicable elections made pursuant to paragraph 1 above.
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)  Notwithstanding anything to the contrary herein, nothing in the Plan shall
require the Company to offer or continue to offer any particular investment
option.  In the event that the Company ceases to offer a particular investment
option, each Participant will be permitted to allocate amounts previously
allocated to such discontinued investment option to one or more remaining
Eligible Investment Options.
 
(iii)  Notwithstanding anything to the contrary herein, a Participant shall not
be permitted at any time to allocate amounts deferred into the Participant’s
Post-2004 Cash Account or Pre-2005 Cash Account to the Participant’s Equity
Account or allocate Equity Awards deferred into the Participant’s Equity Account
to the Participant’s Post-2004 Cash Account or Pre-2005 Cash Account.
 
(b)  If a Participant does not make an investment election as described in
paragraphs 2(a)(i) or 2(a)(ii) above with respect to any deferred amount
credited to the Participant’s Post-2004 Cash Account and/or Pre-2005 Cash
Account, then such amount for any calendar quarter shall be increased by the
Plan Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until the date of payment from such Account.  The
“Plan Rate” for any calendar quarter shall be the prime commercial lending rate
of J.P. Morgan Chase & Co. in effect on the last day of the preceding calendar
quarter, or such other rate as the Company may establish for the purpose of the
Plan.
 
(c)  With respect to Equity Awards credited to a Participant’s Equity Account,
if a Participant is entitled, in accordance with the terms of the applicable
Company Equity Plan, to receive cash interest payments, such payments shall be
credited to such Participant’s Post-2004 Cash Account.  In addition, Equity
Awards credited to a Participant’s Equity Account are subject to adjustment
under any applicable provision of the applicable Company Equity Plan under which
they were granted.
 
3.         Payments from Accounts.
 
(a)  Each election by a Participant made pursuant to paragraph 1 above in
connection with such Participant’s Post-2004 Cash Account shall also provide
that distributions from such account shall be made in one lump sum or in two or
more annual payments (not exceeding ten), where the amount of each payment shall
be equal to a fraction, the numerator of which is equal to the applicable
portion of the Participant’s remaining Account balances subject to such election
(i.e., the original amounts deferred under such election together with the
amounts credited or debited to such Account in respect of such deferral, as
provided in paragraph 2 above, including since the date of the last preceding
installment payment, reduced by the amount of any prior installment payments)
and the denominator of which is equal to the number of remaining installment
payments (including the current installment payment).
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  Distributions from each Participant’s Equity Account shall be made in one
lump sum, with Equity Awards allocated to such account distributed in actual
shares of Company common stock, par value $1.00 per share.  For purposes of
determining the number of shares of Company common stock to be distributed
pursuant to this paragraph 3(b), the value of Equity Awards shall be considered
equal to the closing price per share of Company common stock as reported on the
New York Stock Exchange on the last business day prior to the day the
distribution is made; provided that any fractional Equity Awards shall be
converted to cash based on the closing price per share of Company common stock
as reported on the New York Stock Exchange, on the last trading day of the month
preceding the month of distribution and shall be paid in cash.
 
(c)  Each election by a Participant made pursuant to paragraph 1 above shall
also, in a manner compliant with Treasury Regulation Section 1.409A-3, specify
whether the distributions provided for in this Paragraph 3 shall commence on (i)
a nondiscretionary and objectively determinable calendar date (within the
meaning of Treasury Regulation Section 1.409A-3(i)(1)) selected by the
Participant, (ii) the Participant’s Separation from Service as a director of the
Company (within the meaning of Section 409A) or (iii) the earlier of such dates
or a nondiscretionary and objectively determinable calendar date following such
Participant’s Separation from Service as a director of the Company and, if
applicable, shall specify the total number of any such installment
payments.  Payment of any such installments and/or lump sum distributions shall
commence on the first business day of the month following the date or event
selected by the Participant in such election; provided, that the first such
payment date shall not be earlier than January 1 of the year next following the
year with respect to which the deferral election is made.  In the event that a
Participant fails to timely and properly elect a time and/or form of
distribution under this paragraph 3 in respect of all or a portion of amounts
and/or Equity Awards pertaining to an election pursuant to paragraph 1 above
made by such Participant on or after May 2, 2014, such Participant will be
deemed to have elected to receive one lump sum distribution of the applicable
deferred amount upon such Participant’s Separation from Service as a director of
the Company.  Notwithstanding the foregoing, the payment of Pre-2005 Cash
Account balances shall be made in accordance with elections in effect as of May
2, 2014.
 
4.         Death of a Participant.  Notwithstanding the provisions of paragraph
3, upon a Participant’s death, the Company shall within 75 days thereafter pay
and/or distribute, as the case may be, to such Participant’s estate, or to such
beneficiary as such Participant may have designated by written notice to the
Company, the entire amount in such Participant’s Accounts at the date of such
payment and distribution, including any adjustments provided for in paragraph 2
above.  A Participant may by like notice cancel such designation, and may make a
new designation as provided in the Plan.
 
5.         Disability.  Notwithstanding the provisions of paragraph 3, upon a
Participant’s becoming disabled, the Company shall within 75 days thereafter pay
and/or distribute, as the case may be, to such Participant the entire amount in
such
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
Participant’s Accounts at the date of such payment and distribution, including
any adjustments provided for in paragraph 2 above.  For purposes of this Plan,
unless otherwise required by Code Section 409A and the regulations or guidance
thereunder, a Participant shall be deemed to be disabled if the Participant
meets at least one of the following requirements: (a) the Participant is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under a
disability benefit plan covering employees of the Company.
 
6.         Change in Control.
 
(a) In the event of a 409A Change in Control, as defined in paragraph 6(c)
below, the Company shall pay and/or distribute, as the case may be, to each
Participant the entire amount in such Participant’s Accounts at the date of such
payment and distribution, including any adjustments provided for in paragraph 2
above.
 
(b)  Notwithstanding the foregoing, in the event that the first scheduled
payment date under paragraph 3 of any amount deferred under this Plan occurs
prior to a 409A Change in Control, the provisions of paragraph 3 shall apply
instead of this paragraph 6; provided that this paragraph 6 shall continue to
apply to any deferred amount after the occurrence of a 409A Change in Control
without regard to the potential subsequent application of paragraph 3.
 
(c)  For purposes of this Plan, a 409A Change in Control shall mean the
occurrence of Change of Control (within the meaning of the Company Non-Employee
Directors’ Equity Plan”) that also constitutes a “change in the ownership of the
Company”, “change in the effective control of the Company”, and/or a “change in
the ownership of a substantial portion of the Company’s assets”, in each case,
within the meaning of Treasury Regulation Section 1.409A-3(i)(5) or such other
regulation or guidance issued under Code Section 409A.
 
7.         Changes in Election.
 
(a)  A Participant who has a Post-2004 Cash Account and/or Equity Account may,
by like notice in any year, cancel any payment election  under paragraph 3 with
respect to amounts deferred to the Participant’s Post-2004 Cash Account and/or
Equity Account, and any such cancelation shall be accompanied by a new payment
election, pursuant to which payment cannot commence earlier than the first day
of the month next following the fifth anniversary of the date such amounts
otherwise would have been paid, which new payment election shall become
effective on the 12-month anniversary of the date the election is made and shall
otherwise comply with Treasury Regulation Section 1.409A-2(b).
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
(b)  All elections under the Plan shall be irrevocable; provided, however, that
a Participant may, in compliance with Treasury Regulation Sections
1.409A-3(j)(4)(viii) or 1.409A-3(j)(4)(xii), cancel any deferral election.
 
8.         Status of Accounts.  Accounts established pursuant to the Plan shall
represent unsecured obligations of the Company to pay to the respective
Participants the amounts in such Accounts in accordance with the Plan.  The
Company shall have no obligation to actually invest any funds or hold any
property in respect of the notional investments described in paragraph 2.  In no
event shall any trust be created in favor of any Participant, nor shall any
Participant have any property interest in any Account or in any other assets of
the Company.  Accounts shall not be assignable by Participants except as and to
the extent provided in paragraph 4 above.
 
9.         Plan Amendment or Termination.  The Plan may be amended from time to
time, and may be terminated at any time, by resolution of the Board.  No such
amendments shall alter the date or dates for making payments in respect of
amounts theretofore credited to Accounts, and in case of such termination, the
Plan shall continue in full force and effect with respect to all amounts in
Accounts at the date of termination.
 
10.       Effective Date.  The Plan initially became effective with respect to
annual retainer fees and attendance fees payable to directors for services on
and after January 1, 1985.  The Plan as hereby amended and restated on May 2,
2014, shall be effective with respect to annual retainer fees, attendance fees
and fees for other services payable to directors for services on and after
January 1, 1990.
 
Effective January 1, 2005, the Plan was amended to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Proposed Treasury Regulations issued thereunder.  Effective November 16,
2007, the Plan was further amended to clarify certain provisions in compliance
with Code Section 409A and the Final Treasury Regulations issued
thereunder.  Each provision and term of such amendments should be interpreted
accordingly, but if any provision or term of such amendments would be prohibited
by or be inconsistent with Code Section 409A or would constitute a material
modification to the Plan, then such provision or term shall be deemed to be
reformed to comply with Code Section 409A or be ineffective to the extent it
results in a material modification to the Plan, without affecting the remainder
of such amendments.  The amendments apply solely to amounts deferred on and
after January 1, 2005, plus any amounts deferred prior to January 1, 2005, that
are not earned and vested as of such date (plus earnings on such amounts
deferred).  Amounts deferred prior to January 1, 2005, that are earned and
vested as of December 31, 2004, including any earnings on such amounts credited
prior to, and on or after January 1, 2005, shall remain subject to the terms of
the Plan as in effect prior to January 1, 2005.
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Effective November 14, 2008, the Plan was amended to permit deferrals of cash
dividend equivalent payments under Deferred Equity Units Awards (or similar
awards) granted under the Company’s Non-Employee Directors’ Equity Plan.
 
Effective November 9, 2012, the Plan was amended to remove certain inoperative
provisions and to amend the Plan’s deferral election procedures, including
permitting annual deferral elections relative to dividend equivalent payments.
 
Effective May 2, 2014, the Plan was amended to permit (i) deferrals of Equity
Awards, (ii) deferral of cash fees and dividend equivalent payments into
multiple investment options and (iii) deferral of fees in amounts between 10%
and 100%, inclusive.
 
 
 
 
 
 


 
7

--------------------------------------------------------------------------------

 

